IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39277

STATE OF IDAHO,                                )     2012 Unpublished Opinion No. 430
                                               )
       Plaintiff-Respondent,                   )     Filed: April 2, 2012
                                               )
v.                                             )     Stephen W. Kenyon, Clerk
                                               )
PATRICK JAMES POTTER,                          )     THIS IS AN UNPUBLISHED
                                               )     OPINION AND SHALL NOT
       Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of four years, for attempted trafficking in
       methamphetamine or amphetamine by manufacturing, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Patrick James Potter pled guilty to pursuant to a binding I.C.R. 11 plea agreement to
attempted trafficking in methamphetamine or amphetamine by manufacturing.          I.C. §§ 37-
2732B(a)(3), I.C. 37-2732B(a)(7), and I.C. 19-2514. In exchange for his guilty plea, additional
charges, including an allegation that Potter was a persistent violator, were dismissed. The
district court sentenced Potter to a unified term of fifteen years, with a minimum period of
confinement of four years. Potter appeals, challenging only the indeterminate portion of his
sentence.




                                              1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Potter’s judgment of conviction and sentence are affirmed.




                                                   2